DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a NON-FINAL FIRST OFFICE ACTION for Application #17/568,713, filed on 01/04/2022.  This application is a Continuation of Application #16/787,779, filed on 02/11/2020, now Patent No. 11,216,852, which is a Continuation of  Application #14/984,341, filed on 12/30/2015, now Patent No. 10,565,627.
Claims 1-20 are pending and have been examined. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 32 of U.S. Patent No. 11,216,852 and claims 1 and 11 of Patent No. 10,565,627.  The rejection in comparison with Patent No. 11,612,852 would not need a second reference, as the claims are nearly identical.  However, Patent 11,612,852 includes the subsequent selection and delivery of the content once the client identifier has been generated.  Since the whole purpose of the claims is to target content to the user once they have been placed in a remarketing list, the examiner considers it a non-statutory but obvious variant to include the subsequent selection and delivery of content with the current claimed invention of claims 1 and 11.  It is well known in the advertising arts that once you create a remarketing list you would then select and send marketing items to those users.  The current claims are a broader version of the claimed invention of Patent No. 11,216,852.  Insofar as comparison to Patent No. 10,565,627, the claims of that patent include construction of a graph in which node pairs, which represent the referrer and destination nodes, share one or more edges, which represent the ratio between users that visited the referrer node and the number that visited the destination nodes.  In current claims 1 and 11, this ratio is still determined using the same information, but the interaction metric is “identified” instead of determined using a graph.  However, the applicant’s filed specification and the dependent claims of the current claims make it clear that a data structure would be used in this determination.  Further, Kasriel, et al., Pre-Grant Publication No. 2003/0131097 A1 clearly teaches the construction of such a graph in which the nodes are referrer and destination nodes and the edges are an interaction metric strength.  Therefore, the current claims in combination with the cited reference are determined to be an obvious combination of Patent No. 10,565,627, and the current claims 1 and 11 are further determined to be a broader version of the same claimed invention as that of Patent 10,565,627. 


	











Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to ineligible subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 11 is directed to a method, or process.  A process is a statutory category for patentability.  Claim 1 is directed to a system.  The system is comprised of one or more processors and a memory.  Therefore, the system is interpreted as an apparatus.  An apparatus is a statutory category for patentability.    
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to. Claims 1 and 11 are directed to “identifying one or more client sessions, each client session corresponding to a client device visiting one or more information resources, determining, from each client session of the one or more client sessions, a plurality of information resource pairs, each information resource pair including a destination information resource and a referrer information resource from which the client device visited the destination information resource, identifying, using the one or more client sessions, for each information resource pair, an interaction metric based on a number of client devices that visited a respective destination information resource of the information resource pair from a corresponding resource of the information resource pair, identifying a subset of information resource pairs, each information resource pair of the subset having a corresponding interaction metric that satisfies a threshold, generating a client identifier list to include client device identifiers associated with client sessions that visited a corresponding referrer information resource of at least one information resource pair of the subset of information resource pairs.  The claims are determined to be directed to an abstract idea, namely a mental process.  A mental process, as described in the January 7th 2019 Patent Eligibility Guidance from page 52 of the Federal Register includes such as “concepts performed in the human mind including an observation, evaluation, judgment, opinion.”  The claim steps could easily be done mentally by a human operator with access to the client session records that include destination and referral resource information for client devices.  The “identifying” steps do no more than analyze and organize the data and make judgments based on the data.  The generation of a list could easily be done by a human operator mentally with pen and paper after the analysis of the data.  And, selection of a content item could easily be done mentally after matching a client identifier to the lists.  Therefore, it is determined that the claims are directed to an abstract idea, namely a mental process.  
Per Step 2A, Prong 2 of the analysis, the examiner must now identify if the abstract idea is integrated into a practical application.  The additional elements include the actual recited components, namely a “data processing system” in claim 11 and “one or more processors” and a “memory” in claim 1, are recited at a high level of generality, and are considered generic recitations of general purpose computers, such as a server, which is a processor and memory, and not a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The components are used as tools to automate the abstract idea.  Therefore, the examiner does not consider the additional components or steps a practical application.       
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The additional claim elements beyond the abstract idea include the actual recited components, namely a “data processing system” in claim 11 and “one or more processors” and a “memory” in claim 1, are recited at a high level of generality, and are considered generic recitations of general purpose computers, such as a server, which is a processor and memory, and not a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The components are used as tools to automate the abstract idea.  Therefore, the examiner does not consider the additional limitations beyond the abstract idea itself to be “significantly more.”       
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely identification of resource pairs, identification of the subset, generating of client identifier lists, and matching of received requests for content to the identifier lists for selection of a content item.  There is no technical step or additional element that goes beyond simply the logical steps to perform the function.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 2 is considered “receiving, processing, and/or storage of data,” which is listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Alice Corp. and Versata v SAP.  Claim 3 is considered “receiving and/or transmission of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google.  Claims 4-8 are considered part of the abstract idea, as comparison of the interaction metric to a threshold and then restricting based on the comparison could easily be done mentally while analyzing the data, comparison and matching of information resources could easily be done mentally with access to the data, determination of a click-through rate threshold and then comparison of information pairs to that threshold could easily be done mentally by a human operator while analyzing the data discussed above, and any calculation that would need to be done is considered a mental process, as there is no formula or algorithm included in the claims, and the calculations are of the complexity that could easily be done by a human operator.  Claims 9 and 10 use a hierarchical model of the pages of the website, but absent any further detail this is still considered part of the abstract idea as the “hierarchical model” is simply used and such a model could be as simply as the pages of the website, such as 15 pages on an e-commerce website, being hierarchically organized on a hierarchy tree for analysis and reference by a human operator in order to use for further analysis and reference.  The other dependent claims mirror those already discussed above.
              Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory and/or ineligible subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   


Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to the applicant’s invention:
Kasriel, et al., Pre-Grant Publication No. 2003/0131097 A1- teaches a data structure with nodes that are referrer and destination nodes and edges that represent strength of user interaction between nodes
Hsiao, et al., Pre-Grant Publication No. 2012/0259854 A1- a client identifier list of users that visited a destination node from a referrer node, and receiving a request for content and selecting content for the list of client identifiers
Demsey, et al., Pre-Grant Publication No. 2016/0239868 A1- teaches assigning information resources to a remarketing list, client identifiers that accessed the resource to the remarketing list, and targeting content to the identifiers in the remarketing list in response to a request
Patil, Pre-Grant Publication No. 2015/0254327 A1- teaches an interaction metric for a resource node pair that has at least a threshold user interaction metric edge weight
Fikes, et al., Pre-Grant Publication No. 2006/0224938 A1- teaches a CTR threshold as well as identification of one or more information resource pairs including the same referrer node and different destination nodes and a CTR threshold for a subset of the information resource pairs that correspond to specific destination nodes
Craswell, Pre-Grant Publication No. 2009/0083222 A1- identifying a CTR weight value for click-throughs between referrer and destination resource pairs and identifying a subset of pairs based on the weights
**The Examiner notes that an updated search was conducted for the current claims, but the claims are basically identical to the already patented claims of Application #16/787,779.**
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682